 

IN THE UNITED STATES DISTRICT COURT Fl LE U
FOR THE DISTRICT OF MONTANA JL. 4 2009
BILLINGS DIVISION
Clerk, U S District Court

District Of Montana

Ballings
UNITED STATES OF AMERICA,
CR 19-65-BLG-SPW
Plaintiff,
vs. ORDER
STEPHEN PHILLIP CASHER,
Defendant.

 

 

Pursuant to Rule 17(c)(1), F.R.Crim.P., the Defendant’s right to effective
assistance of counsel, and Defendant’s right to compulsory process, Defendant’s
Motion for Court to Direct Clerk to Issue a Subpoena (Doc. 7) is GRANTED. The
Clerk shall issue the subpoena and deliver it to counsel for Defendant for service
on Rocky Mountain Bank. Rocky Mountain Bank shall, within 14 days of service,
lodge any objections it might have to the subpoena.

The Clerk of Court is directed to notify the parties of the making of this
Order. A

DATED this // day of July, 2019.

Lunar 2 belt

SUSAN P. WATTERS
United States District Judge
